                                                                                         II IL II
                      IN THE UNITED STATES DISTRICT COURT                         [)     JAN - 7 2019 y
                     FOR THE EASTERN DISTRICT OF VIRGINIA                              _____
                                      Richmond Division                            clerk,u^s.distr'ct court
MOMOLU V.S. SIRLEAF,JR.,

       Petitioner,

V.                                                                  Civil Action No.3:17CV606


EDDIE PEARSON,WARDEN,

       Respondent.


                                 MEMORANDUM OPINION


       Momolu V.S. Sirleaf, Jr., a Virginia state prisoner proceeding pro se, brings this petition

pursuant to 28 U.S.C. § 2254("§ 2254 Petition," EOF No. 13)challenging his conviction in the

Circuit Court for the City of Alexandria, Virginia("Circuit Court"). On September 26,2018,the

Magistrate Judge issued a Report and Recommendation wherein he recommended denying the

§ 2254 Petition as untimely. (ECF No. 31.) The Court advised Sirleaf that he could file

objections within fourteen(14)days after the entry ofthe Report and Recommendation. After

receiving two extensions oftime, on November 28,2018,the Court received a ninety-four-page,

rambling, document labeled,"§ 1:14 Allegation — Claim arising under treaty [28 USCA 1331;

Fed R Civ P 8(a)(1)]." (ECF No. 37(alteration in original).) The Court construes this

submission as Sirleafs Objections to the Report and Recommendation. For the reasons that

follow, Sirleafs Objections will be OVERRULED,and his § 2254 Petition will be DENIED.

                                      I. BACKGROUND


       The Magistrate Judge made the following findings and recommendations:

       A.     Procedural History

              1.     Criminal Proceedings
              On December 3, 2003, pursuant to a guilty plea, Sirleaf was convicted of
       second-degree murder and was sentenced by the Circuit Court to twenty years of
 incarceration. Commonwealth v. Sirleaf, No. CF030455, at 1-2(Va. Cir. Ct. Dec.
 5, 2003). The Circuit Court entered final judgment on December 5, 2003. Id.
 Sirleaf did not file an appeal.

        2.      State Habeas Proceedings
         On December 2,2004, Sirleaffiled a petition for a writ of habeas corpus in
 the Circuit Court. Petition for Writ ofHabeas Corpus 1,Sirleafv. Commonwealth,
 No. CL04001762(Va. Cir. Ct. Dec. 2,2004). On April 4, 2005,the Circuit Court
 denied the petition for writ of habeas corpus. Sirleaf v. Commonwealth,
 No. CL04001762,at 11(Va.Cir. Ct. Apr.4,2005). Sirleafsought no further review
 in the state courts of his conviction and sentence.

        3.      § 2254 Petition
        On August 18, 2017, Sirleaf filed a standardized form for filing a petition
 under 28 U.S.C. § 2241. (ECF No. 1, at 37.)' By Memorandum Order entered on
October 6, 2017, the Court directed Sirleaf to identify which judgment he
challenged and to complete and return either the standardized form for filing a 28
U.S.C. § 2241 petition or the standardized form for filing a 28 U.S.C. § 2254
petition. Sirleaf filed the standardized form for filing a § 2241 petition, but the
§ 2241 petition failed to correct any of the deficiencies identified by the Court in
its October 6, 2017 Memorandum Order. Despite filing a § 2241 petition, it
appeared that Sirleaf intended to challenge his state conviction. By Memorandum
Order entered on December 4,2017,the Court directed Sirleafto show good cause
as to why this action should proceed as a writ of habeas corpus pursuant to 28
U.S.C. § 2241, and not as a writ of habeas corpus pursuant to 28 U.S.C. § 2254.
Instead offiling a response to the show cause order, Sirleaf filed what appeared to
be a completed standardized form for filing a § 2254 petition based on the Court's
cursory initial review.(ECF No. 13.) Accordingly,by Memorandxim Order entered
on January 26, 2018, the Court explained that "the action proceeds solely on this
§ 2254 petition(ECF No. 13), and it SUPPLANTS all previously filed petitions."
(ECF No. 15,atl.)
        Upon further review ofthe § 2254 Petition, it appears that Sirleaffilled out
the first few pages of the standardized form for filing a § 2254 petition and then
simply inserted old pages firom one of the versions ofthe § 2241 petition he filed
previously. (S'ee ECF No. 13, at 4-14.) Sirleafs ongoing non-compliance with the

'The Court employs the pagination assigned to Sirleafs submissions by the
CM/ECF docketing system. For ease of reference, the Court refers to the § 2241
petition he initially filed as his "habeas petition" for the purposes ofthis footnote.
Sirleafleft blank the section that indicates the date that he placed his habeas petition
in the prison mail system, likely because he did not use the prison mail system.
(ECF No. 1, at 37.) The envelope indicates that someone other than Sirleaf mailed
Sirleafs initial habeas petition to the Court for him. (ECF No. 1-1, at 1.) Because
it is ultimately ofno import due to the untimeliness ofdie habeas petition,the Court
assumes that Sirleaf mailed his habeas petition on August 18, 2017, the date he
signed the initial petition. The Court deems this the filed date. See Houston v.
Lack,487 U.S. 266,276(1988).
Court's directives standing alone warrants dismissal of this action. Nevertheless,
because the § 2254 Petition is clearly untimely,the Court continues with its review
of the § 2254 Petition. In his § 2254 Petition, Sirleaf asserts the following claim
for relief:^

        Claim One:     "Violation ofVienna Convention Consular Relations...5th,
                       6th,[and] 14th Amendment violations." (§ 2254 Pet. 5.)

        Claim Two: "Ineffective Assistance of Counsel...." (Id. at 7.)

        Claim Three: "Petitioner held in violation of U.S. Treaty       " {Id. at 8.)

        Claim Four: "Petitioner held in violation ofU.S. Treaty        "{Id. at 10.)^

Respondent moves to dismiss (ECF No. 26) on the ground that Sirleafs § 2254
Petition is barred by the one-year statute oflimitations and should be dismissed.

B.      Statute of Limitations


         Respondent contends that the federal statute of limitations bars Sirleafs
claims. Section 101 of the Antiterrorism and Effective Deadi Penalty Act
("AEDPA")amended 28 U.S.C. § 2244 to establish a one-year period oflimitation
for the filing ofa petition for a writ ofhabeas corpus by a person in custody pursuant
to the judgment of a state court. Specifically, 28 U.S.C. § 2244(d)now reads:

        1.     A 1-year period oflimitation shall apply to an application for a writ
               of habeas corpus by a person in custody pursuant to thejudgment of
               a State court. The limitation period shall run from the latest of—
               (A) the date on which the judgment became final by the
                       conclusion of direct review or the expiration ofthe time for
                       seeking such review;
               (B) the date on which the impediment to filing an application
                       created by State action in violation of the Constitution or
                       laws of the United States is removed, if the applicant was
                       prevented from filing by such State action;

^ The Court corrects the capitalization, pimctuation, spelling, and spacing in the
quotations from Sirleafs submissions.

^ Respondent generously construed Sirleaf to raise two more claims than he
identified on the standardized form. (Br. Supp. Mot. Dismiss 4-5, ECF No. 28.)
Sirleaf identified four groxmds for relief on his form, and the Court sets forth only
those. Sirleaf has been told repeatedly that the Court's consideration ofPetitioner's
groimds for habeas relief shall be limited to the grounds and supporting facts
concisely set forth on this standardized form and on any attached pages. The Court
need not parse Sirleafs attachments to extract any additional unidentified claims
because any claim Sirleaf raises is barred by the statute oflimitations.
               (C)    the date on which the constitutional right asserted was
                      initially recognized by the Supreme Court, if the right has
                      been newly recognized by the Supreme Court and made
                      retroactively applicable to cases on collateral review; or
               (D) the date on which the factual predicate ofthe claim or claims
                      presented could have been discovered through the exercise
                      of due diligence.
        2.     The time during which a properly filed application for State post-
               conviction or other collateral review with respect to the pertinent
               judgment or claim is pending shall not be counted toward any period
               oflimitation under this subsection.

28 U.S.C. § 2244(d).

        1.     Commencemeiit and Running of the Statute of Limitations
       Sirleaffiled no appeal, and hisjudgment became final on Monday,January
5,2004, when the time for noting an appeal with the Court of Appeals of Virginia
expired. Hill v. Braxton, 211 F.3d 701, 704 (4th Cir. 2002)("[T]he one-year
limitation period begins running when direct review of the state conviction is
completed or when the time for seeking direct review has expired...."(citing 28
U.S.C. § 2244(d)(1)(A))); see Va. Sup. Ct. R. 5A:6(a)(requiring notice of appeal
to be filed within thirty days afterjudgment ofthe Circuit Court). Thus,Sirlejrfhad
one year, or until Wednesday, January 5, 2005, to file a petition pursuant to 28
U.S.C. § 2254. Sirleaffailed to file his § 2254 Petition until August 18,2017, more
than twelve and a half years late.

       2.      Statutory ToUiug
        A person in state custody may toll the running of the limitation period
during the time in which a properly filed application for state post-conviction or
collateral relief remains pending in state court. 28 U.S.C. § 2244(d)(2). Here,
Sirleaffiled his state habeas petition in the Circuit Court on December 2,2004. As
ofthat date,332 days ofthe federal limitations period had already run. The Circuit
Court dismissed his state habeas petition on April 4,2005. Sirleaf had thirty-three
days remaining ofthe federal limitations period in which to file his § 2254 Petition.
Because Sirleaffailed to file his § 2254 Petition imtil August 18, 2017, his § 2254
Petition is barred by the statute of limitations unless Sirleaf demonstrates
entitlement to a belated commencement of the limitation period xmder 28 U.S.C
§ 2244(d)(l)(B)-(D)or some equitable exception to the limitation period.

       3.      Sirleafs Argument for Timeliness
       In his § 2254 Petition, Sirleafindicates, in sum: "Because I discovered the
'factual predicate' of my claim on 5/21/16 which is the date [AEDPA]28 U.S.C.
§ 2244(d)provides in, part firom which the one-year statute oflimitations start firom
and under 28 U.S.C.§ 2244(d)(B). The state impediment has never been removed."
(§ 2254 Pet. 13.) Sirleaf fails to explain what the factual predicate of his claim
would be, why he could only discover this on May 21, 2016, and he also fails to
identify the state impediment that prevented him from filing his federal habeas
petition. Clearly, this terse argument standing alone fails to demonstrate
entitlement to a belated commencement or that an equitable exception applies.
Nevertheless,Respondent generously scours Sirleafs § 2254 Petition and rambling
and nearly incoherent attachment to construct some form of timeliness argument
for Sirleafunder § 2244(d)(1)(B)and(D). The Court now turns to these arguments
constructed for Sirleaf.


               a.      State-Created Impediment
        A claim for belated commencement due to State action "must satisfy a far
higher bar than that for equitable tolling." Saunders v. Clarke, No. 3:11CV170,
2012 WL 689270, at *7(E.D. Va. Mar. 2,2012)(quoting Leyva v. Yates, No. CV
07-8116-PA, 2010 WL 2384933, at *3 (C.D. Cal. May 7, 2010)). To delay the
running ofthe statute oflimitations, § 2244(d)(1)(B)requires: (1)state action that
both(2)violated the Constitution or laws ofthe United States and(3)prevented the
prisoner from filing a habeas petition. Ocon-Parada v. Young,No.3:09cv87,2010
WL 2928590,at *2(E.D. Va. July 23,2010)(citing Johnson v. Fla. Dep't ofCorr.,
513 F.3d 1328, 1331—32(11th Cir. 2008)). "[A]state-created impediment must,to
animate the limitations-extending exception [of § 2244(d)(1)(B)], 'prevent' a
prisoner from filing for federal habeas relief." Wood v. Spencer,487 F.3d 1,7(1st
Cir. 2007). A court "should grant relief only where a petitioner is 'altogether
prevented ... fi-om presenting his claims in any form, to any court.'" Saunders,
2012 WL 689270, at *7 (quoting Ramirez v. Yates, 571 F.3d 993, 1001 (9th Cir.
2009)). Thus, a prisoner "must explain with specificity how any alleged
deficiencies actually hindered their efforts to pursue their claims within the statute
oflimitations." Id.(citing Mqyej v. Province,376 F. App'x 815,816-17(10th Cir.
2010)).
        First,Respondent construes Sirleafto argue that the state somehow impeded
his ability to file an appeal of his state habeas petition to the Supreme Court of
Virginia because it ignored his claims pertaining to intemational treaties. (See Br.
Supp. Mot. Dismiss ^11 (citing § 2254 Pet. 5-6, 8-10, 12).) Sirleaf wholly fails
to demonstrate a state-created impediment that would delay the running of the
federal statute oflimitations. Sirleafidentifies no state action that violated the laws
of the United States and prevented him from filing his federal habeas petition.
Moreover,the Circuit Court rejected his state habeas petition in April of2005,and
Sirleaf fails to explain, and the Court fails to discem, how a state-created
impediment prevented him fi-om filing his § 2254 Petition until August 18, 2017.
This argument is unpersuasive.

               b.      Belated Commencemeiit
       Respondent next construes Sirleafto argue that: (1)he only learned that the
United States had bilateral treaties with Liberia, of which he is a citizen, on May
21, 2016;(2) he only learned about the unavailability of parole on July 14, 2016;
and, (3) he only learned that his trial counsel had engaged in misconduct by
allowing Sirleaf to use his cell phone presumably in 2004, on July 7, 2016. {See
Br. Supp. Mot. Dismiss Tf 13 (citing ECF No. 13-1, at 7-8,17).)
      Under 28 U.S.C. § 2244(d)(1)(D), a petitioner may be entitled to a belated
commencement oftihe limitation period to "llie date on which the factual predicate
       of tiie claim or claims presented could have been discovered through the exercise
       of due diligence." 28 U.S.C. § 2244(d)(1)(D) (permitting belated commencement
       to the date when petitioner, acting with reasonable diligence,could have discovered
       that he retained a right to appeal). Whether a petitioner has exercised due diligence
       is a fact-specific inquiry unique to each case. See Wims v. United States, 225 F.3d
       186, 190-91 (2d Cir. 2000). A petitioner bears the burden to prove that he or she
       exercised due diligence. DiCenzi v. Rose,452 F.3d 465,471 (6th Cir. 2006). Due
       diligence "at least require[s]that a prisoner make reasonable efforts to discover the
       facts supporting his claims." Anjulo-Lopezv. UnitedStates,541 F.3d 814,818(8th
       Cir. 2008)(emphasis added)(citing           v. United States,291 F.3d 708,712(11th
       Cir. 2002)). Sirleaf fails to demonstrate that he acted with due diligence in several
       regards.
              First, a habeas applicant who, like Sirleaf,"merely alleges that [he or she]
       did not actually know the facts underlying his or her claim does not" thereby
       demonstrate due diligence. In re Boshears, 110 F.3d 1538,1540(llfii Cir. 1997).
       Rather, to obtain a belated commencement of the limitation period, the applicant
       must explain why a reasonable investigation would not have unearthed the facts
       prior to the date on which the limitation period commenced under 28 U.S.C.
       § 2244(d)(1)(A). See id. at 1540-41 (rejecting petitioner's assertion that he could
       not have discovered his new Brady claim prior to filing his first § 2254 petition).
       Although Sirleaf vaguely suggests that he only leamed ofthese three facts in May
       and July of2016,he fails to offer any facts tending to show he acted with diligence
       with respect to these claims. See id. Sirleafcould have leamed about treaties with
       Liberia, the unavailability of parole, and that jails and prisons restrict or prohibit
       cell phone use prior to his guilty plea in 2004. Sirleafs prolonged "inaction is
       incompatible with a finding of due diligence." Wood v. Spencer, 487 F.3d 1, 5-6
       (1st Cir. 2007) (citations omitted). For this reason alone, Sirleaf fails to
       demonstrate that he acted with diligence in pursuing his claim.
               Even allowing the generous assumption that Sirleafcould have only leamed
       the factual predicate of his claims in May and June of 2016, his claims remain
       untimely. Sirleaf waited more than one year after his alleged discovery of these
       facts to file his § 2254 Petition. Sirleafs § 2254 Petition,filed on August 18,2017,
       is barred by the statute oflimitations.

       C.      Conclusion


               For the foregoing reasons, it is RECOMMENDED that Respondent's
       Motion to Dismiss(ECF No.26)be GRANTED,Sirleafs claims be DISMISSED,
       his § 2254 Petition be DENIED,and a certificate of appealability be DENIED.

(R & R 1-9(alterations and omissions in original).)

                                11. STANDARD OF REVIEW


       "The magistrate [judge] makes only a recommendation to this court. The

recommendation has no presumptive weight, and the responsibility to make a final determination

                                                 6
remains with this court." Estrada v. Witkowski, 816 F. Supp, 408,410(D.S.C. 1993)(citing

Mathews v. Weber,423 U.S. 261,270-71 (1976)). This Court "shall make a de novo

determmation ofthose portions ofthe report or specified proposed findings or recommendations

to which objection is made." 28 U.S.C. § 636(b)(1). "The filing of objections to a magistrate's

report enables the districtjudge to focus attention on those issues—^factual and legal—that are at

the heart ofthe parties' dispute." Thomas v. Arn,474 U.S. 140,147(1985). "[W]hen a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate's proposed findings and recommendations," de novo review is unnecessary. Orpiano

V. Johnson,687 F.2d 44,47(4th Cir. 1982)(citations omitted).

                                III. SIRLEAF'S OBJECTIONS


       The first section ofthe Objections simply lists a treaty and two international conventions

and fails to comport with the Magistrate Judge's directive that "objections should be numbered

and identify with specificity the legal or factual deficiencies ofthe Magistrate Judge's findings."

(R & R 9(citation omitted).) The next section consists oftwenty-three "Proposed Finding[s]"

and "Objection[s]"^ that are extremely repetitive, and range from taking issue with the smallest

statement or conclusion ofthe Magistrate Judge, to failing to identify an error in the Magistrate

Judge's conclusion that Sirleafs § 2254 Petition is untimely. Sirleaf also provides vague legal

argument with case citations, and seemingly reasserts the factual and legal arguments that he

made in his § 2254 Petition.

       In order for an objection to trigger de novo review, it must be made with "suflBcient

specificity so as reasonably to alert the district court ofthe true ground for the objection."



       ^ The Court notes that Sirleafs numbering is inconsistent. For example,there are two
findings labeled(#6)and no objection labeled #15(Objs. 10—11,49.) Nevertheless, because all
ofdie objections are meritless, the Court need not take time to renumber the list.
United States v. Midgette,478 F.3d 616,622(4th Cir. 2007); see Page v. Lee,337 F.3d 411,416

n.3(4th Cir. 2003)("[P]etitioner's failure to object to the magistrate judge's recommendation

with the specificity required by the Rule is, standing alone, a sufficient basis upon which to

affirm die judgment ofthe district court as to this claim."). Further,the objection must respond

to a specific error in the Report and Recommendation. See Orpiano v. Johnson,687 F.2d 44,47

(4th Cir. 1982). "General objections to a magistrate judge's report and recommendation,

reiterating arguments already presented, lack the specificity required by Rule 72 and have the

same effect as a failure to object." United States v. Wearing, No. 3:04-cr—00092,2011 WL

918343, at *2(W.D. Va. Mar. 15,2011)(citing Orpiano,6%1 F.2d at 47; Veney v. Astrue, 539 F.

Supp. 2d 841,845^6(W.D. Va. 2008)), qf'd 446 F. App'x 641 (4th Cir. 2011). After

reviewing Sirleafs Objections,the Court concludes that the vast majority of Sirleafs Objections

are tantamoimt to failing to object at all.

        A.      Objections to Mere Statements or Phrases(Objs.#1,#2-#6,#16,#20,#22)

        Many of Sirleafs objections take issue with simple statements made by the Magistrate

Judge in reciting the procedural history, the standard ofreview, and the applicable law. For

example,in Objection # 1, Sirleaf first takes issue with the Magistrate Judge's statement that

Sirleaffailed to respond to the Motion to Dismiss. (Objs. 5.) From what the Court can discern,

Sirleaf claims he submitted an "Affidavit" or "(ECF No. 32-3)" on or around May 11,2018.

(Id.) Contrary to Sirleafs suggestion, the Court only received this submission bundled with

other documents on October 12,2018, well after the Report and Recommendation had been

filed, and there is no indication that this document was a response to the Motion to Dismiss. The

Court also fails to discern how Sirleafs attempt to deflect blame about his lack ofresponse to the

Motion to Dismiss "direct[s] the court to a specific error in the magistrate's proposed findings
and recommendations." Orpiano,687 F.2d at 47(citations omitted). Moreover,the Motion to

Dismiss was filed on May 9,2018,and the Court cannot conceive that Sirleaf would have

received the Motion to Dismiss and have already mailed his response two days later. The

remainder ofthis objection faults the Magistrate Judge for relying on Respondent's legal

argument, appears to provide rambling argument in support of his claims(Objs. 6-9), and fails to

amount to an objection made with the requisite specificity.

       In his next series ofobjections (Objections #2 through #6,#16,#20,#22), Sirleaftakes

issue with nearly every sentence or phrase in the "Procedural History" section(Objs. 5-11), and

in several instances throughout the Report and Recommendation objects to mere phrases(see id.

49, 58-60).^ Despite the Court's best effort, it cannot discern a basis for the majority ofthese

vague objections. To the extent that Sirleaf generally objects to the standard ofreview, he fails

to direct tiie court to a specific error in the Magistrate Judge's proposed findings and

recommendations. Orpiano,687 F.2d at 47

       B.      Objections to Statement of Claims(Objs. #6-#9(A),#10,#11)

       In Objections #6 through #9(A),#10, and #11,(Objs. 11-30, 32-41), Sirleaf complains

about the manner in which Respondent and the Magistrate Judge construed and addressed the

claims he raised in his § 2254 Petition. Sirleaf also appears to reargue the merits of his claims.^

The Magistrate Judge did not address the merits of Sirleafs claims because he found that they


       ^ For example,in Objection #16, Sirleaf objects to the phrase,"Nevertheless, respondent
generously scours" as "legally and factually deficient." (Objs. 49.) In Objection #20, Sirleaf
contends that the statement,"This argmnent is unpersuasive," is also "factually and legally
deficient." (Objs. 58.)

       ^ Throughout his Objections, Sirleaf asks for "leave to plead with more specificity."
(See, e.g., Objs. 55.) This action is a petition for a writ of habeas corpus rmder 28 U.S.C. § 2254,
and is not a civil complaint. Moreover, as the Magistrate Judge appropriately foimd, Sirleafs
claims are barred by the statute oflimitations and a more thorough statement ofthose underlying
claims would not alter that conclusion.
were barred by the statute oflimitations. Sirleaffails to adequately address that ultimate

conclusion, and thus,fails to identify "a specific error in the magistrate's proposed findings and

recommendations." Orpiano,687 F.2d at 47.

        C.     Objections Related to Timeliness(Objs.#9(B),#12-#14,#17-#19,#21,#23)

        The Magistrate Judge concluded that Sirleafs § 2254 Petition is untimely. Sirleaffails to

object with the requisite specificity to that ultimate conclusion. Nevertheless, the Court attempts

to consfiue generously any objection that may relate to the timeliness of his petition. In

Objection #9(B), Sirleaf objects to the "Proposed Finding" he simply identifies as "Procedural

Bar." (Objs. 30.) Sirleaf suggests that the statute oflimitations began "when opinion providing

factual predicate for petitioner's claim became accessible in prison law library, and thus was

discoverable by petitioner, rather than the date on which opinion was issued." {Id.) Sirleaffails

to identify the exact finding that he objects to, but further states,"even up to 11/15/18 Pearson's

prison law library refuses to provide accessibility ofthe treaties herein mentioned." {Id. at 31.)

Similarly, in Objection #14, Sirleaf again contends that the law library would not make copies of

the treaties between Liberia and the United States available to him,and therefore, he could not

have discovered his claims with reasonable diligence. (Objs. 46-48.) Sirleaf argues that based

on his vague statement,"he is entitled to belated commencement or some equitable exception."

{Id. at 48.)

        Assuming that Sirleaf intends to object to the Magistrate Judge's finding that he lacks

entitlement to a belated commencement ofthe limitation period, he fails to identify any error. As

the Magistrate Judge correctly found, Sirleaf has not established that he acted with due diligence

in attempting to leam ofthe treaties with Liberia. Objections #9(B)and #14 will be

OVERRULED.




                                                10
       In Objection #12, Sirleaf contends that the Magistrate Judge's statement that "his

judgement [sic] became final on Monday,January 5,2004, when the time for noting an appeal

with the Court of Appeals of Virginia expired," is "factually and legally deficient because [t]he

Circuit Court entered its Final Order on April 4,2005." (Objs. 41-42.) Sirleaf contends this is

evidence ofa civil conspiracy. {Id. at 42.) The Court discerns no error. Sirleafs criminal

conviction became final on January 5,2004. (R & R 2.) The Circuit Court dismissed his civil

challenge to that conviction through habeas corpus on April 4,2005. {Id.) Objection #12 will be

OVERRULED.


       In Objection #13, Sirleaf objects to the Magistrate Judge's conclusion that he had "until

Wednesday, January 5,2005 to file a petition pursuant to ...§ 2254... as being legally and

factual deficient." (Objs. 46.) In Objections #17 and #18, Sirleaf cites phrases from the Report

and Recommendation about timeliness, and instead of providing a specific basis for the

objection, refers the Court to Objection #16 and again states that the Magistrate Judge's

conclusion is "legally and factually deficient." (Objs. 56.) Sirleaf provides no specific reason

why any ofthese phrases or conclusions are incorrect.

       In Objection #19, Sirleaf objects to the sentence,"[Sirleafs] terse argument standing

alone fails to demonstrate entitlement to a belated commencement"{id. (alteration in original)),

because his "actual iimocence ... demonstrates Sirleafthe Priest's entitlement to belated

commencement." {Id. at 57.) The Report and Recommendation did not construe Sirleafto argue

that his actual innocence excuses the late filing of his § 2254 Petition, and this Court's review of

the § 2254 Petition finds no such argument. Thus, Sirleaffails to identify a specific error in the

Magistrate Judge's conclusions. Nevertheless, any argument by Sirleafthat he is actually

innocent is entirely conclusory. While the Supreme Court has recognized actual innocence as a

basis for overcoming the expiration ofthe statute oflimitations, Sirleaf has failed to make the

                                                 11
requisite showing to excuse his untimely § 2254 Petition. See McQuiggin v. Perkins, 133 S. Ct.

1924,1928(2013)(explaining that "actual innocence, if proved, serves as a gateway through

which a petitioner may pass whether the impediment is a procedural bar...or... expiration of

the statute oflimitations"). To excuse the untimeliness of his § 2254 Petition, Sirleaf was

required to present"new reliable evidence—^whether it be exculpatory scientific evidence,

trustwordiy eyewitness accoimts, or critical physical evidence—^that was not presented at trial."

Schlup V. Delo,513 U.S. 298,324(1995). Sirleaffailed to present any new reliable evidence of

his innocence. Objection #19 will be OVERRULED.

       In Objection #21, Sirleaf contends that the Magistrate Judge's conclusion that "Sirleaf

identifies no state action that violated the laws ofthe United States and prevented him from filing

his federal habeas petition" is "legally and factually deficient." (Objs. 59.) Sirleaf cites to

certain federal statutes that he believes were not disclosed to him before he entered into his plea

agreement that made his plea agreement "unconstitutionally vague." (Id.) Sirleaffails to

explain, and the Court fails to discern, how any federal statute that was not disclosed to him prior

to the entry of his plea agreement would amount to a state-created impediment that prevented

him from filing his federal § 2254 Petition. Objection #21 will be OVERRULED.

       In Objection #23, Sirleaf contends that he is "uncovering substantial evidence of newly-

discovered state-created impediments" including retaliatory transfers and various alleged errors

in his state criminal proceedings. (Objs. 61-65.) Although Sirleaf contends that he is objecting

to the phrase,"State-created impediment," from the Report and Recommendation,this is not a

specific objection but a rambling, conclusory, and uncompelling argument about the timeliness

of his § 2254 Petition. Objection #23 will be OVERRULED.

       Even in light ofthe fact that the Court is not required to conduct a de novo review, after

reviewing the record, the Court finds that the Magistrate Judge properly assessed Sirleafs claims

                                                 12
and determined that they are barred by the statute oflimitations. Accordingly,the Report and

Recommendation will be ACCEPTED and ADOPTED.

                                       IV. CONCLUSION


        Sirleafs Objections(ECF No. 37) will be OVERRULED. Sirleafs "Motion to Amend

[and] Supplement FRCP 52(a)[and](b)"(ECF No.38)will be GRANTED.'' The Report and

Recommendation(ECF No. 31)will be ACCEPTED and ADOPTED. The Motion to Dismiss

(ECF No.26)will be GRANTED. The § 2254 Petition(ECF No. 13)will be DENIED. Sirleafs

claims and the action will be DISMISSED as untimely.

       An appeal may not be taken from the final order in a § 2254 proceeding unless ajudge

issues a certificate of appealability("COA"). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue

unless a prisoner makes"a substantial showing ofthe denial ofa constitutional right." 28 U.S.C.

§ 2253(c)(2). A petitioner satisfies this requirement only when "reasonable jurists could debate

whether(or,for that matter, agree that)the petition should have been resolved in a different

manner or that the issues presented were 'adequate to deserve encouragement to proceed

further.'" Slack v. McDaniel,529 U.S. 473,484(2000)(quoting                  v. Estelle, 463 U.S.




       ^ The Motion to Amend is a briefletter with a group ofinstitutional grievances attached
showing that Sirleaf asked for copies of certain treaties, and was refused copies, on certain dates
in 2016 and again in 2018. Sirleaffails to provide any supporting argument about why the Court
should grant to the Motion to Amend,or how these grievances have any bearing on the
conclusion that his § 2254 Petition is barred by die statute oflimitations. Nevertheless, based on
the content ofthe grievances,the Court assumes that Sirleaffiles these as evidence to support his
argument that a state-created impediment existed. Although Sirleaf attempted to obtain these
treaties in 2016 and again in 2018,he fails to explain, and the Court fails to discern, how these
grievances have any bearing on altering the conclusion that his § 2254 Petition is barred by the
statute oflimitations. Sirleaffails to demonstrate that state action violated the Constitution or
laws ofthe United States and altogether prevented him from filing his § 2254 Petition in a timely
manner. (See supra pp. 5,10.) To the extent he suggests an entitlement to a belated
commencement ofthe limitations period, he fails to demonstrate why,through the exercise of
due diligence, he could not have discovered these treaties before 2016.

                                                 13
                     n.4(1983)). Sirle^fails to meetthis gtandp:*!. A-ceij^cate of^gp^a-bility will

             thgrefore^be DENIED.




                                                                     M. Mamaftl
              Dge:          M                                        United               Judge
             ^l^eWond,Virginia




• -.av; -
   ^ ■:---




                                                         14


     -




                                                                                                      1   .   '--i


iMSgKia«ri.lS;vS;"«
